Rehearing granted, August 31, 2011




                       PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


DEBBIE MCCRAVY,                        
             Plaintiff-Appellant,
             v.
METROPOLITAN LIFE INSURANCE
                                       
COMPANY,
                                               No. 10-1074
             Defendant-Appellee.


SECRETARY OF THE UNITED STATES
DEPARTMENT OF LABOR,
     Amicus Supporting Appellant.
                                       

DEBBIE MCCRAVY,                        
                Plaintiff-Appellee,
               v.
METROPOLITAN LIFE INSURANCE
                                       
COMPANY,
                                               No. 10-1131
            Defendant-Appellant.


SECRETARY OF THE UNITED STATES
DEPARTMENT OF LABOR,
      Amicus Supporting Appellee.
                                       
2          MCCRAVY v. METROPOLITAN LIFE INSURANCE
        Appeals from the United States District Court
       for the District of South Carolina, at Charleston.
         Patrick Michael Duffy, Senior District Judge.
                     (2:08-cv-01933-PMD)

                  Argued: January 27, 2011

                   Decided: May 16, 2011

    Before TRAXLER, Chief Judge, and KING and WYNN,
                     Circuit Judges.



Affirmed by published opinion. Judge Wynn wrote the opin-
ion, in which Chief Judge Traxler and Judge King joined.


                         COUNSEL

ARGUED: Robert Edward Hoskins, FOSTER LAW FIRM,
LLP, Greenville, South Carolina, for Debbie McCravy. Eliza-
beth Hopkins, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Secretary of the United States
Department of Labor. Ian Seth Linker, METROPOLITAN
LIFE INSURANCE COMPANY, New York, New York, for
Metropolitan Life Insurance Company. ON BRIEF: Peter
Stris, STRIS & MAHER, LLP, Dallas, Texas, for Debbie
McCravy. J.D. Quattlebaum, HAYNSWORTH, SINKLER &
BOYD, PA, Greenville, South Carolina, for Metropolitan Life
Insurance Company. M. Patricia Smith, Solicitor of Labor,
Timothy D. Hauser, Associate Solicitor, Plan Benefits Secur-
ity Division, James L. Craig, Jr., Senior Regulations Attorney,
UNITED STATES DEPARTMENT OF LABOR, Washing-
ton, D.C., for Secretary of the United States Department of
Labor.
           MCCRAVY v. METROPOLITAN LIFE INSURANCE             3
                          OPINION

WYNN, Circuit Judge:

   Plaintiff Debbie McCravy sued Defendant Metropolitan
Life Insurance Company ("MetLife"), alleging, among other
things, breach of fiduciary duty, and seeking damages under
the "other appropriate equitable relief" provision of the
Employee Retirement Income Security Act ("ERISA"), 29
U.S.C. § 1132(a)(3). The district court granted McCravy sum-
mary judgment, but limited her damages to the return of her
premiums. Both parties appealed. We now affirm.

                               I.

   McCravy works for Bank of America. As a full-time
employee, she participated in Bank of America’s life insur-
ance and accidental death and dismemberment ("AD&D")
plan, which was issued and administered by MetLife. The
plan provided that an insured could purchase accidental death
and dismemberment coverage for "eligible dependent chil-
dren." Under the plan, McCravy elected to obtain such insur-
ance coverage for her daughter Leslie McCravy and paid
premiums, which were accepted and retained by MetLife.

   In 2007, while named as a covered dependent on
McCravy’s insurance plan, Leslie was murdered at the age of
25. McCravy, who was the beneficiary of the policy insuring
her daughter, filed a claim for benefits. MetLife denied
McCravy’s claim on the grounds that Leslie did not qualify
for coverage under the plan’s "eligible dependent children"
provision.

   The plan defines "eligible dependent children" as children
of the insured who are unmarried, dependent upon the insured
for financial support, and either (a) under the age of 19 or (b)
under the age of 24 if enrolled full-time in school. According
to MetLife, because Leslie was 25 at the time of her death,
4          MCCRAVY v. METROPOLITAN LIFE INSURANCE
she no longer fit the definition of "eligible dependent chil-
dren." As a result, MetLife denied McCravy’s claim and
attempted to refund the premiums retained to provide cover-
age for Leslie. McCravy, however, refused to accept the
refund check.

   Instead, McCravy filed suit in federal court in May 2008,
alleging that MetLife’s actions constituted a breach of fidu-
ciary duty under ERISA, 29 U.S.C. § 1104, and seeking
recovery under 29 U.S.C. § 1132(a)(2) or (a)(3). McCravy
also alleged various claims under state law, including negli-
gence, promissory estoppel, and breach of contract. In Sep-
tember 2008, MetLife filed a "Memorandum in Support of
Preemption." With the parties’ agreement, the district court
treated the filing as a motion to dismiss.

   On June 12, 2009, the district court ruled that McCravy’s
state law claims were preempted by ERISA. Regarding
McCravy’s breach of fiduciary duty claim, the district court
ruled that McCravy could not recover under § 1132(a)(2).
McCravy does not challenge the district court’s ruling on the
preemption of her state law claims or the disposition of her
§ 1132(a)(2) claim.

   As for McCravy’s claim under § 1132(a)(3), the district
court ruled that, although McCravy was not entitled to recover
full benefits under this provision, McCravy could recover the
premiums withheld by MetLife for coverage that she never
actually had on the life of her daughter. The district court
therefore denied MetLife’s motion to dismiss McCravy’s
§ 1132(a)(3) claim and invited the parties to conduct further
discovery.

   On June 22, 2009, McCravy moved for summary judgment
regarding the improperly withheld premiums, and reserved
the right to appeal the district court’s limitation of her recov-
ery under § 1132(a)(3). On January 14, 2010, the district court
entered a final order and judgment awarding McCravy the
             MCCRAVY v. METROPOLITAN LIFE INSURANCE                       5
improperly withheld premiums.1 McCravy appealed, and
MetLife cross-appealed.

                                    II.

   McCravy first argues that 29 U.S.C. § 1132(a)(3) allows
the remedy of surcharge, which would permit recovery of the
life insurance proceeds lost by McCravy because of MetLife’s
breach of fiduciary duty. 29 U.S.C. § 1132(a)(3) provides that
a civil action may be brought:

      by a participant, beneficiary, or fiduciary (A) to
      enjoin any act or practice which violates any provi-
      sion of this subchapter or the terms of the plan, or
      (B) to obtain other appropriate equitable relief (i) to
      redress such violations or (ii) to enforce any provi-
      sions of this subchapter or the terms of the plan
      ....

29 U.S.C. § 1132(a)(3). This case concerns the scope of the
"equitable relief" provision.2
  1
     The district court founded its decision on the parties’ agreement that
McCravy was entitled to a refund of the wrongfully withheld premiums.
The district court did not explicitly address whether MetLife’s actions
constituted a breach of fiduciary duty under ERISA. Accordingly, we
assume without deciding that MetLife breached its fiduciary duty under
ERISA for the purpose of examining the scope of remedies available
under 29 U.S.C. § 1132(a)(3).
   2
     MetLife argues that 29 U.S.C. § 1132(a)(1) (allowing a plan participant
to bring a civil action to recover benefits due under the terms of the plan)
is McCravy’s exclusive avenue of relief. See Korotynska v. Metro. Life
Ins. Co., 474 F.3d 101, 107 (4th Cir. 2006) (holding that a plaintiff may
not seek recovery under § 1132(a)(3) when § 1132(a)(1) provides ade-
quate relief). Insofar as McCravy does not have a claim for benefits under
the plan, her claim is not precluded by Korotynska. See Varity Corp. v.
Howe, 516 U.S. 489, 515 (1996) (allowing action under § 1132(a)(3)
when plaintiffs could not proceed under § 1132(a)(1) because they were
no longer members of the plan).
6          MCCRAVY v. METROPOLITAN LIFE INSURANCE
   Surcharge is defined as "[t]he amount that a court may
charge a fiduciary that has breached its duty." Black’s Law
Dictionary 1579 (9th ed. 2009). McCravy alleges that sur-
charge encompasses the remedies provided by section 205 of
the Restatement of Trusts, including charging a trustee with
"(a) any loss or depreciation in value of the trust estate result-
ing from the breach of trust; or (b) any profit made by him
through the breach of trust; or (c) any profit which would
have accrued to the trust estate if there had been no breach of
trust." Restatement of Trusts § 205 (1935). McCravy portrays
surcharge as having a distinctly restitutionary focus and func-
tioning as a sanction.

   In considering McCravy’s claim for restitution, we are
guided by the Supreme Court’s opinion in Mertens v. Hewitt
Associates, 508 U.S. 248 (1993). The petitioners in Mertens
(former employees of Kaiser Steel Corp.) sued the respondent
(Kaiser’s actuary), alleging breach of fiduciary and nonfiduci-
ary duties. Id. at 251. The Supreme Court recognized that
"[s]ince all relief available for breach of trust could be
obtained from a court of equity, limiting the sort of relief
obtainable under § [1132(a)(3)] to ‘equitable relief’ in the
sense of ‘whatever relief a common-law court of equity could
provide in such a case’ would limit the relief not at all." Id.
at 257 (emphasis omitted). The Court held that the phrase
"other equitable relief" refers only "to those categories of
relief that were typically available in equity (such as injunc-
tion, mandamus, and restitution, but not compensatory dam-
ages)." Id. at 256 (emphasis omitted).

   The Supreme Court refined the Mertens rule in Great-West
Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002).
There, the Court stated that whether restitution is legal or
equitable depends on "the basis for the plaintiff’s claim and
the nature of the underlying remedies sought." Id. at 213
(internal quotation marks and citation omitted). A plaintiff
could seek restitution in equity, the Court explained, when
"money or property identified as belonging in good con-
            MCCRAVY v. METROPOLITAN LIFE INSURANCE                      7
science to the plaintiff could clearly be traced to particular
funds or property in the defendant’s possession." Id. The
Court therefore held that "for restitution to lie in equity, the
action generally must seek not to impose personal liability on
the defendant, but to restore to the plaintiff particular funds or
property in the defendant’s possession." Id. at 214.3 Applying
these principles, the Court allowed a claim of equitable resti-
tution to proceed in Sereboff v. Mid Atlantic Medical Services,
Inc., 547 U.S. 356 (2006), when "Mid Atlantic sought specifi-
cally identifiable funds that were within the possession and
control of the Sereboffs." Id. at 362-63 (internal quotation
marks omitted).

   This circuit considered a similar issue in LaRue v. DeWolff,
Boberg & Associates, Inc., 450 F.3d 570 (4th Cir. 2006),
vacated, 552 U.S. 248 (2008). The plaintiff in LaRue alleged
that the defendants breached their fiduciary duties by failing
to implement the investment strategy he selected for his
employee retirement account. Id. at 571-72. Relying on 29
U.S.C. § 1132(a)(2) and (a)(3), the plaintiff sought recovery
of the amount by which his account would have appreciated
had defendants followed his instructions. Id. at 572. After
holding that the plaintiff’s claim under § 1132(a)(2) failed, we
addressed the scope of "equitable relief" available under
§ 1132(a)(3). Id. at 574. We pointed out that the plaintiff did
not allege that funds owed him were in the defendant’s pos-
session, but sought essentially to impose personal liability on
the defendant to pay a sum of money. Id. at 576. In light of
Mertens and its progeny, we concluded that this remedy was
not available under § 1132(a)(3). Id.; see also Rego v. West-
vaco Corp., 319 F.3d 140, 145-46 (4th Cir. 2003) (rejecting
plaintiff’s attempt to recover difference in value of mishan-
dled benefit plan when defendants possessed "no particular
  3
    Significantly, the Supreme Court rejected an argument premised on the
common law of trusts, explaining that Mertens "rejected the claim that the
special equity-court powers applicable to trusts define the reach of
§ [1132(a)(3)]." Great-West, 534 U.S. at 219.
8          MCCRAVY v. METROPOLITAN LIFE INSURANCE
fund or property that can be clearly identified as belonging in
good conscience to the plaintiff"). The Supreme Court
vacated our decision in LaRue on the basis that the plaintiff
had a remedy under § 1132(a)(2). LaRue, 552 U.S. at 256.

   Here, McCravy contends that because the Supreme Court
reversed LaRue, we are not bound by our decision regarding
§ 1132(a)(3) that rejected an argument similar to the one she
now makes. See EEOC v. City of Norfolk Police Dep’t, 45
F.3d 80, 83 n.4 (4th Cir. 1995) (precedential effect of vacated
decision "is not at all clear."); United States Dep’t of Health
& Human Servs. v. FLRA, 983 F.2d 578, 581-82 (4th Cir.
1992) (adopting reasoning of vacated opinion where vacatur
did not address the issue, but refusing to determine extent of
precedential weight). We need not determine whether we are
bound by our reasoning in LaRue because our consideration
of the Supreme Court precedent upon which it relied leads us
to the same conclusion.

   Indeed, in Great West, the Supreme Court held that "for
restitution to lie in equity, the action generally must seek not
to impose personal liability on the defendant, but to restore to
the plaintiff particular funds or property in the defendant’s
possession." Great-West, 534 U.S. at 214. Here, McCravy
seeks a monetary award in the amount of the life insurance
benefits lost. As MetLife notes, however, McCravy is not the
true owner of any funds in MetLife’s possession. The kind of
restitution that McCravy seeks, therefore, is not equitable, i.e.
"the imposition of a constructive trust or equitable lien on par-
ticular property," but legal. Id. On the basis of Great-West, we
hold that the district court did not err in limiting McCravy’s
damages to the premiums withheld by MetLife. To the extent
that McCravy seeks to sanction MetLife, this remedy is also
not allowed under ERISA. See Powell v. Chesapeake & Poto-
mac Tel. Co. of Va., 780 F.2d 419, 424 (4th Cir. 1985) ("[T]he
provision for ‘other appropriate equitable relief,’ . . . cannot
be held to authorize extracontractual or punitive damages for
           MCCRAVY v. METROPOLITAN LIFE INSURANCE               9
the breach of a plan administrator’s fiduciary duties under
ERISA.").

   Finally, we note that our resolution of this issue conforms
with that of several other circuits. See Pichoff v. QHG of
Springdale, Inc., 556 F.3d 728, 732 (8th Cir. 2009) (holding
that § 1132(a)(3) does not allow a plaintiff to recover benefits
that would have been paid to his estate had his policy not
lapsed), cert. denied, 130 S. Ct. 188 (2009); Amschwand v.
Spherion Corp., 505 F.3d 342, 343 (5th Cir. 2007) (stating
that § 1132(a)(3) does not permit "damages in the form of
payment of life insurance benefits that would have accrued to
a plan beneficiary but for a plan fiduciary’s breach of fidu-
ciary duty"); Knieriem v. Group Health Plan, Inc., 434 F.3d
1058, 1063-64 (8th Cir. 2006) (rejecting argument that "sur-
charge" constitutes "appropriate equitable relief" under
§ 1132(a)(3) when defendant held no funds or property
belonging to plaintiff to form the basis of a constructive trust);
Callery v. U.S. Life Ins. Co., 392 F.3d 401, 406 (10th Cir.
2004) (rejecting argument that full amount of policy is the
appropriate award of restitution damages under § 1132(a)(3)
and limiting relief to recovery of premiums paid).

                               III.

   McCravy next argues that this Court should "take this
opportunity to adjust its precedent and recognize equitable
estoppel as part of the common law of ERISA." Brief of
Appellant at 28.

   "Equitable estoppel precludes a party from asserting rights
he otherwise would have had against another when his own
conduct renders assertion of those rights contrary to equity."
Int’l Paper Co. v. Schwabedissen Maschinen & Anlagen
GMBH, 206 F.3d 411, 417-418 (4th Cir. 2000) (internal quo-
tation marks omitted). Other circuits recognize estoppel in the
context of ERISA claims when a claimant relies to his detri-
ment on some misrepresentation of coverage. See, e.g., Kan-
10         MCCRAVY v. METROPOLITAN LIFE INSURANCE
napien v. Quaker Oats Co., 507 F.3d 629, 636 (7th Cir. 2007)
(listing elements as "(1) a knowing misrepresentation; (2)
made in writing; (3) reasonable reliance on that representation
by [plaintiffs]; (4) to their detriment"); Aramony v. United
Way Replacement Benefit Plan, 191 F.3d 140, 151 (2d Cir.
1999) (listing elements as "(1) a promise, (2) reliance on the
promise, (3) injury caused by the reliance, and (4) an injustice
if the promise is not enforced"); Curcio v. John Hancock Mut.
Life Ins. Co., 33 F.3d 226, 235 (3d Cir. 1994) (listing ele-
ments as "(1) a material representation, (2) reasonable and
detrimental reliance upon the representation, and (3) extraor-
dinary circumstances").

   In this matter, the district court ruled that McCravy’s
attempt to rely on estoppel principles would conflict with this
circuit’s rule that ERISA does not provide for recovery when
the employee alleges that some oral modification was made
to the clear written terms of the plan. As we stated in Cole-
man v. Nationwide Life Ins. Co., 969 F.2d 54 (4th Cir. 1992),
"[u]se of estoppel principles to effect a modification of a writ-
ten employee benefit plan would conflict with ERISA’s
emphatic preference for written agreements." Id. at 58 (inter-
nal quotation marks omitted). Consequently, "[e]quitable
estoppel principles, whether denominated as state or federal
common law, have not been permitted to vary the written
terms of a plan." Id. at 59; see also Gagliano v. Reliance Stan-
dard Life Ins. Co., 547 F.3d 230, 239 (4th Cir. 2008) ("[T]he
district court was without authority to direct the plan adminis-
trator to administer the Plan contrary to its terms by injecting
the prohibited concepts of waiver and estoppel."), cert.
denied, 129 S. Ct. 2735 (2009); White v. Provident Life &
Acc. Ins. Co., 114 F.3d 26, 29 (4th Cir. 1997) (Plaintiff could
not rely on "the federal common law under ERISA, which
does not incorporate the principles of waiver and estoppel.").

   McCravy recognizes that, under Coleman, she cannot bind
MetLife to cover her daughter as an eligible dependent con-
trary to the terms of the plan. But she urges this Court to use
           MCCRAVY v. METROPOLITAN LIFE INSURANCE            11
equitable estoppel to bind MetLife to pay the conversion cov-
erage benefits because the plan allows a dependent the option
to convert and continue coverage. Notwithstanding the fact
that McCravy did not apply for conversion coverage, she
maintains we should apply equitable estoppel because "what-
ever else remained to be done, if anything, McCravy would
have done it." Brief of Appellant at 36.

   The Summary Plan Description included in the record
explains how an employee may convert coverage. It states
that, "[d]ependent child life insurance generally may be con-
verted to an individual policy (but cannot be continued under
portable term group coverage). Conversion and continuation
options are not available for AD&D or business travel acci-
dent insurance." Elsewhere the Summary Plan Description
explains, "[i]f you wish to apply for the individual policy, you
must contact your dependent life insurance carrier within 31
days following the termination of the group dependent life
coverage."

   Contrary to the Summary Plan Description, McCravy did
not apply for any individual policy by contacting MetLife
within 31 days. McCravy attributes this nonfeasance to
MetLife’s failure to make her aware that her dependent
ceased to be eligible for coverage. Be that as it may, to estop
MetLife from denying conversion coverage, we would have
to treat the application requirement as waived. But to do so
would allow a prohibited modification of the terms of the
plan. See Coleman, 969 F.2d at 59 ("We can only regard such
a result as a modification of the plan’s termination provision
and, therefore, as being in direct conflict with the statutory
requirements.").

   There is another reason why equitable estoppel is inappro-
priate here. Even where the doctrine is recognized, it requires
reasonable reliance by the claimant on a representation of
coverage. See Curcio, 33 F.3d at 237 (concluding that plain-
tiffs "suffered an injury in giving up an opportunity to accom-
12           MCCRAVY v. METROPOLITAN LIFE INSURANCE
modate their insurance needs through an independent
insurance carrier because of their reasonable reliance on [the
employer’s] representations"). McCravy does not allege that
MetLife represented to her that she was entitled to conversion
coverage benefits. Instead she alleges that MetLife repre-
sented that her daughter was covered, not as one who had
converted to an individual policy, but as an eligible depen-
dent. But applying estoppel here would obligate MetLife to
pay benefits on behalf of a dependent expressly excluded
from coverage by the plan in violation of Coleman.

   In the alternative, McCravy seeks a different sort of rem-
edy, which she characterizes in her brief as equitable tolling
or reinstatement to the status quo.4 For the former, McCravy
relies upon Gayle v. United Parcel Service, Inc., 401 F.3d
222, 226 (4th Cir. 2005) (recognizing equitable tolling allows
exceptions to the strict enforcement of deadlines, but rejecting
argument that it should be applied to excuse untimely ERISA
appeal when the claimant fit none of the established justifica-
tions for equitable tolling). For her theory of reinstatement,
McCravy relies upon Griggs v. E.I. DuPont de Nemours &
Co., 237 F.3d 371, 385 (4th Cir. 2001) (holding that "rein-
statement, as a general equitable concept, is within the range
of redress permitted," and remanding for inquiry into whether
reinstatement of the parties to the pre-election status quo was
appropriate).

  Based on these cases, McCravy asks us to allow her to
overcome any technical deficiency to converting her cover-
age. Cf. Bowerman v. Wal-Mart Stores, Inc., 226 F.3d 574,
  4
    We have some hesitation to reach this issue as we cannot discern that
the district court ever ruled on McCravy’s other claims for equitable relief
under 29 U.S.C. § 1132(a)(3). In her motion for summary judgment,
McCravy erroneously stated that the district court held that she was "not
entitled to the remedies she seeks under ERISA as set forth in her com-
plaint and limiting Plaintiff only to a recovery of the premiums." The dis-
trict court’s order actually limited McCravy’s damages "to a refund of the
withheld premiums."
           MCCRAVY v. METROPOLITAN LIFE INSURANCE              13
592 (7th Cir. 2000) (allowing claimant belatedly to pay
COBRA premiums to obtain coverage). Like binding MetLife
to pay conversion coverage, a remedy that belatedly allows
McCravy to convert her eligible dependent policy to an indi-
vidual policy would treat the application requirement for con-
version coverage—which contains a 31-day window from the
date of ineligibility—as waived. We decline McCravy’s invi-
tation to use estoppel principles to modify the unambiguous
terms of an ERISA plan. See Coleman, 969 F.2d at 58.

                               IV.

   By way of cross-appeal, MetLife argues that the district
court erred in granting McCravy’s motion for summary judg-
ment. MetLife contends that McCravy presented no facts in
support of her claim that MetLife breached a fiduciary duty,
and that McCravy’s motion was moot because MetLife
refunded McCravy’s premiums. The district court stated that
"[b]oth parties agree that McCravy is entitled to a return of
$311.09 in premiums. Based on this stipulation, the court
grants McCravy’s motion for summary judgment." MetLife
concedes on appeal that McCravy is "entitled to a premium
refund." Brief of Appellee at 41.

   Preliminarily, we address whether MetLife has standing to
bring this cross-appeal. In order to have standing, a party must
be aggrieved by a district court’s judgment. HCA Health Ser-
vices v. Metro. Life Ins. Co., 957 F.2d 120, 123 (4th Cir.
1992). "An injury in fact is required for a party to be
aggrieved for purposes of being able to appeal; the party’s
desire for better precedent does not by itself confer standing
to appeal." Id. at 124. A party may be aggrieved by a decision
that adversely affects its legal rights or position with regard
to other parties in the case or to other potential litigants. Cus-
ter v. Sweeny, 89 F.3d 1156, 1164 (4th Cir. 1996).

  Since the inception of this lawsuit, MetLife has never dis-
puted McCravy’s right to a refund of the wrongfully withheld
14           MCCRAVY v. METROPOLITAN LIFE INSURANCE
premiums. The district court’s judgment required MetLife to
pay the $311.09 in premiums if it had not already done so and
nothing more. MetLife was not aggrieved by a judgment
requiring it to pay an amount that it always agreed that it
owed. MetLife’s argument on appeal that McCravy’s motion
for summary judgment was moot because MetLife already
refunded the premiums only supports the conclusion that it
was not aggrieved by the district court’s order. We therefore
hold that MetLife lacks standing to prosecute its cross-appeal.
MetLife’s cross-appeal is dismissed.

     Accordingly, the district court’s order is

                                                  AFFIRMED.